DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 2/23/22.
Claims 1-8 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 10/22/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Response to Arguments


Applicant's arguments filed 2/23/22 with respect to claims 1-8 have been considered but are moot in view of the new ground(s) of rejection. In addition applicant's arguments filed 2/23/22 with respect to claims 1-8 has been considered but are not persuasive.

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. Pub. No.  20200333789 A1), in view of Chen (U.S. Pub. No.  20190007484 A1), further in view of Liu (U.S. Pub. No. 20200026720 A1).

Regarding to claim 1 and 5-6:

1. Suzuki teach an information collection system, comprising: a control device installed at a vehicle; (Suzuki Fig. 1 [0041] the mobile object 11-1 includes an information processing apparatus 111, a depth sensor 112) a collection device configured to collect obstacle formation from a plurality of the control devices; (Suzuki Fig. 1 [0041] the mobile object 11-1 includes an information processing apparatus 111, a depth sensor 112, an image capturing apparatus 113) and a relay device configured to relay communications between the control device and the collection device, (Suzuki [0036] the mobile object management system 13 transmits and receives various kinds of information for controlling the movement of the mobile objects 11 to and from the mobile objects 11 via wireless communication such as Wi-Fi 
wherein: the control device includes a first processor configured to: calculate a degree of confidence that an obstacle is included in a captured image captured by an image capture device provided at the vehicle, (Suzuki Fig. 3 [0070] In S104, the second estimation information acquisition unit 1114 acquires a second processing result from the second measurement information management unit 141. The second processing result is generated via a procedure described below. First, a monitoring camera 15 captures an image of an environment scene in advance according to an instruction issued by the second measurement information management unit 141. The image information captured by the monitoring camera 15 is transmitted, as second measurement information, to the second position/orientation estimation processing unit 143 from the second measurement information management unit 141 transmits. [0071] In S105, the position/orientation determination unit 1115 determines the position/orientation information (the position and the orientation) of the mobile object 11 based on the first processing result and the second processing result. Here, the position/orientation information is integrated via the processing procedure by the position/orientation determination unit 1115 shown in FIG. 4. In S1051, a degree of confidence of the first processing result and a degree of confidence of the second processing result are acquired)
and transmit, to the relay device, image information relating to the captured image, travelling direction, position formation added to the captured image, (Suzuki Fig. 1-2 [0043] the first measurement information acquisition unit 1111 acquires and the degree of confidence, (Suzuki Fig. 1-2 [0048] the first position/orientation estimation processing unit 1113 is capable of acquiring a degree of confidence of the result of the estimation provided by the first processing method. The degree of confidence is a measure indicating the certainty of measurement information or a result of processing based on a processing method. The first position/ orientation estimation processing unit 1113 sends the first position/orientation information to the map-related information management unit 1112 and the position/ orientation determination unit 1115. [0064] the second position/orientation estimation processing unit 143 can acquire the degree of confidence of the result of the estimation made by the second processing method. The second position/orientation estimation processing unit 143 sends the result of the estimation made by the second processing method and its degree of confidence to the second measurement information management unit 141 as second estimation information)
the relay device includes a second processor configured to: receive the image information, the position information, the travelling direction and the degree of confidence, from the plurality of the control devices, (Suzuki Fig. 1-2 [0069-0071] the degree of confidence of the second processing result is determined by the position/orientation determination unit 1115 or the second position/orientation estimation processing unit 143 by calculating the degree of property for the second estimation method. In S1052, a calculation is performed to determine a first weighting coefficient w1 given to the first processing result and a second weighting coefficient w2 given to the second processing result (for example, w1+w2=1, where 0<w1<1 and 0<w2<1). In the present embodiment, the weighting coefficients are given by predetermined factors (w1=w2=0.5). Note that the weighting coefficients may be determined according to the degrees of confidence acquired in S1051. Suzuki [0073] the movement control information is generated such that, first, the position (the current position) and the orientation (the moving direction) of the mobile object 11 on the route toward the target point in the map are detected, and then control values are determined in terms of a rotational torque of wheels, a moving direction, and a brake required for controlling the mobile object 11 to be directed to the target point)
identify an obstacle included in the captured image according to the image information in descending order of the degree of confidence (Suzuki Fig. 1-2 [0115] a position error of the marker in the image has a large influence on the estimation of the position or the orientation of the mobile object, which results in a reduction in estimation accuracy. In view of the above, the distance between the position coordinates of the mobile object and the known position coordinates of the 
for each image capture location and travelling direction, (Suzuki [0073] the movement control information is generated such that, first, the position (the current position) and the orientation (the moving direction) of the mobile object 11 on the route 
and in a case in which an obstacle has been identified, (Suzuki [0072] when the layout of the environment is changed or when an obstacle is placed, the map becomes inconsistent with the actual environment scene. In view of the above, the map is updated in S106 to handle the situation related to the obstacle or the change in the layout of the environment)

Suzuki do not explicitly teach sort the image information, received from the plurality of the control devices, for each image capture location and the travelling direction based on the degree of confidence, transmit, to the collection device, text information relating to a position of the identified obstacle and a content of the identified obstacle, and the collection device includes a third processor configured to: receive the text information from one or a plurality of the relay devices, and store the text information corresponding to the identified obstacle. 

However Chen teach transmit, to the collection device, text information relating to a position of the identified obstacle and a content of the identified obstacle, (Chen FIG. 1 [0015] sensors from vehicle 140 may determine the presence of obstacle 170 in the road, which will be obscured to vehicle 135. Obstacle 170 may cause vehicle 140 to brake suddenly, and in order to avoid an accident, V2X communications sent by vehicle 140 to vehicle 135 may provide an alert 
and the collection device includes a third processor configured to: receive the text information from one or a plurality of the relay devices, and store the text information corresponding to the identified obstacle. (Chen FIG. 1 [0015] sensors from vehicle 140 may determine the presence of obstacle 170 in the road, which will be obscured to vehicle 135. Obstacle 170 may cause vehicle 140 to brake suddenly, and in order to avoid an accident, V2X communications sent by vehicle 140 to vehicle 135 may provide an alert regarding obstacle 170 to vehicle 135 in order to provide more time to brake. The message sent to vehicle 135 from vehicle 140 may include an event description of hazard 170 (via text data and/or a numerical code) and/or state information of vehicle 140. [0026] records storage 127 may also store data associated with securing V2X communications)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Suzuki, further incorporating Chen in video/camera technology. One would be motivated to do so, to incorporate transmit, to the collection device, text information relating to a position of the identified obstacle and a content of the identified obstacle. This functionality will improve user experience.

sort the image information, received from the plurality of the control devices, for each image capture location and the travelling direction based on the degree of confidence.

However Liu teach sort the image information, (Liu [0093] these confidence indicators can supplement, incorporate, or replace the category information, so that 2D coordinates associated with the same category may be associated with different confidence indicators. Specifically, the blank, red, blue, and green categories generally characterize a nature of uncertainty for a surface height, with the green category associated with the least amount of uncertainty regarding the height of an obstacle. However, as discussed above, the green, blue, and red categories are associated with increasing risks of crashing into an object at the estimated height and may in that order be further converted to increasingly smaller confidence indicators indicating larger degrees of obstruction, danger, or required caution for flying at the estimated height) received from the plurality of the control devices, for each image capture location and the travelling direction based on the degree of confidence, (Liu [0093] a camera having a higher resolution may generate images that have more details and thus capture views more accurately, which can then lead to a more accurate estimate of a surface height. As another example, a storm may mean low visibility for a sensor and thus dark or blurry images, which can then lead to a less accurate estimate of a surface height. As yet another example, a weaker GPS signals strength may mean a weaker determination of the location of the UAV and the corresponding 2D coordinate. As yet another example, a UAV with a stronger engine or a better operator 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Suzuki, further incorporating Chen and Liu in video/camera technology. One would be motivated to do so, to incorporate sort the image information, received from the plurality of the control devices, for each image capture location and the travelling direction based on the degree of confidence. This functionality will improve user experience.

Regarding to claim 2:

2. Suzuki teach the information collection system of claim 1, Suzuki do not explicitly teach wherein the third processor is further configured to: receive other position information of another vehicle, determine whether or not the other vehicle having the other position information has approached the identified obstacle corresponding to the position information, and notify the other vehicle of danger information based on the text information in a case in which it is determined that the other vehicle has approached the identified obstacle.

However Chen teach wherein the third processor is further configured to: receive other position information of another vehicle, determine whether or not the other vehicle having the other position information has approached the identified obstacle corresponding to the position information, and notify the other vehicle of danger information based on the text information in a case in which it is determined that the other vehicle has approached the identified obstacle. (Chen FIG. 1 [0015] sensors from vehicle 140 may determine the presence of obstacle 170 in the road, which will be obscured to vehicle 135. Obstacle 170 may cause vehicle 140 to brake suddenly, and in order to avoid an accident, V2X communications sent by vehicle 140 to vehicle 135 may provide an alert regarding obstacle 170 to vehicle 135 in order to provide more time to brake. The message sent to vehicle 135 from vehicle 140 may include an event description of hazard 170 (via text data and/or a numerical code) and/or state information of vehicle 140)

Regarding to claim 3:

3. Suzuki teach the information collection system of claim 1, wherein a weighting
set for each of the vehicles has been attached to the degree of confidence.
(Suzuki Fig. 1-2 teach different for different confidence based on camera distance of vehicle because Suzuki [0069-0071] the degree of confidence of the second processing result is determined by the position/orientation determination unit 1115 or the second position/orientation estimation processing unit 143 by calculating the degree of property for the second estimation method. In S1052, a calculation is performed to determine a first weighting coefficient w1 given to the first processing result and a second weighting coefficient w2 given to the second processing result (for example, w1+w2=1, where 0<w1<1 and 0<w2<1). In the present embodiment, the weighting coefficients are given by predetermined factors (w1=w2=0.5). Note that the weighting coefficients may be determined according to the degrees of confidence acquired in S1051. Same algorithm can be applicable for each vehicle in case of multiple vehicles)

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. Pub. No.  20200333789 A1), in view of Chen (U.S. Pub. No.  20190007484 A1), further in view of Liu (U.S. Pub. No. 20200026720 A1) and Jimenez (U.S. Pub. No. 20190219524 A1).

Regarding to claim 4:

4. Suzuki teach the information collection system of claim 1, Suzuki do not explicitly teach wherein the second processor is further configured to terminate reception of the image information from the control device in a case in which an obstacle has been identified.

However Jimenez teach wherein the second processor is further configured to terminate reception of the image information from the control device in a case in which an obstacle has been identified. (Jimenez Fig. 12 [0112] The process begins by identifying an image (step 1200). The process identifies an object in the image based on a model of the object (step 1202). The process displays an outline of the object on the image (step 1204). The process receives user input to perform an analysis of the object to identify a material in the object (step 1206) The process displays the result of the analysis (step 1208), with the process terminating thereafter)

The motivation for combining Suzuki, Chen and Liu as set forth in claim 1 is equally applicable to claim 4. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Suzuki, further incorporating Chen, Liu and Jimenez in video/camera technology. One would be motivated to do so, to incorporate terminate reception of the image information from the control device in a case in which an obstacle has been identified. This functionality will improve user experience.

Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482